DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-02-15. Claims 21-40 are pending. Claims 21, 28 is/are independent.
The objections to informalities in the claims are withdrawn in view of Applicant’s amendments.
The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn in view of Applicant’s amendments except as specifically set forth below.
The rejection(s) of claims on double patenting grounds are withdrawn in view of Applicant’s amendments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).

Allowable Subject Matter
Claim(s) 34-38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
With respect to claim(s) 40 (see page(s) 8 of Applicant’s Remarks), Applicant argues that the claim is not directed to non-statutory subject matter, but the amended claim is still formally directed to a computer program, rather than to a non-transitory medium storing such a program.  Accordingly, Applicant's arguments are unpersuasive.
With respect to claim(s) 21 (see page(s) 9-10 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, U.S. Patent 8534544 to Eker et al. (hereinafter "Eker '544")) does not disclose “at least one of said representation of the pointer and said digital signature being accessible at the location is encrypted, such that in order to read said digital signature, the respective representation first needs to be decrypted, before said digital signature can be read”.  However, U.S. Patent 10320569 to Wentz et al. (hereinafter "Wentz '569") teaches verifying a signature by first decrypting the encrypted signature [Wentz '569 col. 3 l. 51 – col. 4 l. 5].  Accordingly, Applicant's arguments are moot in view of new grounds of rejection herein.
Applicant’s arguments with respect to the remaining claim(s) is/are based on Applicant’s arguments with respect to claim(s) 21 and have been considered as detailed above.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

The following is a quotation of 35 U.S.C. § 112 ¶ 2 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 31-33, 39-40 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 ¶ 2 (pre-AIA ) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 31 recite(s) "comprising at least one of: a physical unclonable function, PUF, and a representation of a first digital signature or a representation of a pointer indicating a location where said first digital signature can be accessed". The phrase makes it unclear whether the claim phrase means:
(a) comprising at least one of: (i) a physical unclonable function (PUF), (ii) a representation of a first digital signature, and (iii) a representation of a pointer indicating a location where said first digital signature can be accessed, or
(b) comprising at least one of: (i) a physical unclonable function (PUF) and a representation of a first digital signature and (ii) a representation of a pointer indicating a location where said first digital signature can be accessed, or
(c)"comprising a physical unclonable function (PUF) and at least one of: (i) a representation of a first digital signature and (ii) a representation of a pointer indicating a location where said first digital signature can be accessed.
This leaves a person having ordinary skill in the art unable to determine what the Applicant does and does not regard as the invention.  See Ex parte Kenichi Miyazaki, 89 U.S.P.Q. 2d 1207, *11 (BPAI 2008).   To advance compact prosecution and for purposes of applying the 
Dependent claims 32, 33, 39, 40 are rejected for the reasons presented above with respect to rejected claims 31 and in view of their dependence thereon.

Claim Interpretation
Claim(s) 21-27 is/are directed to a "marking" comprising a "physical unclonable function" (PUF) and an encrypted value, which, at first blush, would not appear fall within at least one of the four categories of patent eligible subject matter of 35 U.S.C. § 101 because the claim(s) would be directed to mere information in the form of data or a mere arrangement of printed matter.  See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969); MPEP § 2106.  However, the instant application makes clear [Specification ¶ 0005-00071] that, within the present context, and for all claims, the broadest reasonable interpretation of a "PUF" is a physical apparatus that, when stimulated using a challenge value, produces a response that can be used to generate a response value.  The response of a PUF depends on physical characteristics of the apparatus that are difficult or impossible to duplicate (i.e., to clone) or to simulate.  In the present context, the broadest reasonable interpretation of "PUF" does not extend to a (e.g., verbal or mathematical) description of a PUF, nor does it extend to a response value from a PUF, but rather refers to the apparatus that produces the response.
particularly a composite security marking according to claim 21" (emphasis added) to make claim 31 dependent from claim 21 and to require each and every limitation of claim 21 be present.  Claim 34 is interpreted in similar fashion mutatis mutandis.

35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 40 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a computer program per se.  See Gottschalk v. Benson, 409 U.S. 63, 72, 175 USPQ 673, 676-77(1972); MPEP § 2106.  In particular, the claims are directed to a "non-transitory computer program".  This rejection could be overcome by amending the claim to be directed to a non-transitory computer readable medium storing such a computer program.

Summary of Claim Rejections under 35 U.S.C. and § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.


Eker '544 in view of Wentz '569 
Eker '544 in view of Wentz '569 in view of Meruga 2012 
Eker '544 in view of Wentz '569 in view of Carro-Temboury 2018-01
Eker '544 in view of Wentz '569 in view of Meruga 2012 in view of Carro-Temboury 2018-01
21
[Wingdings font/0xFC]



22

[Wingdings font/0xFC]


23
[Wingdings font/0xFC]



24


[Wingdings font/0xFC]

25



[Wingdings font/0xFC]
26
[Wingdings font/0xFC]



27
[Wingdings font/0xFC]



28
[Wingdings font/0xFC]



29
[Wingdings font/0xFC]



30
[Wingdings font/0xFC]



31
[Wingdings font/0xFC]



32
[Wingdings font/0xFC]



33
[Wingdings font/0xFC]



39
[Wingdings font/0xFC]



40
[Wingdings font/0xFC]





Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21, 23, 26-33, 39-40 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent 8534544 to Eker et al. (hereinafter "Eker '544") in view of U.S. Patent 10320569 to Wentz et al. (hereinafter "Wentz '569").  Eker '544 is prior art to the claims .
Per claim 21 (independent):
Eker '544 discloses a composite security marking for a physical object, in particular an anti-counterfeit product marking (marks with the PUF 106 and digital certificate 108 [Eker '544 figure 6 or figure 5 item 106])
Eker '544 discloses a physical unclonable function, PUF (generates PUF [Eker '544 column 21 lines 5-20, column 21 lines 59 - column 22 lines 12; figure 5 item 106])
Eker '544 discloses at least one of: an encrypted representation of a digital signature or a representation of a pointer indicating a location where said digital signature can be accessed, wherein at least one of said representation of the pointer and said digital signature being accessible at the location is encrypted (generates digital certificate comprising the PUF and its hashed and signed representation [Eker '544 column 20 line 46 to column 21 line 4; figure 3 item 316; figure 5 arrow 538])
Eker '544 does not disclose such that in order to read said digital signature, the respective representation first needs to be decrypted, before said digital signature can be read
Eker '544 discloses the digital signature digitally signs a hash value resulting from application of a predetermined cryptographic hash function to data representing a response generated by the PUF in reaction to a challenge of a predetermined challenge-response authentication scheme (hashes PUF response and signs [Eker '544 col 19 lines 25-34; figure 4; col 20 lines 46-61; figure 5])
Further:
Wentz '569 discloses such that in order to read said digital signature, the respective representation first needs to be decrypted, before said digital signature can be read (verifies digital signature match by decrypting encrypted signature [Wentz '569 col. 3 l. 51 – col. 4 l. 5])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Eker '544 with the encrypted signature of Wentz '569 to arrive at an apparatus, method, and product including:
such that in order to read said digital signature, the respective representation first needs to be decrypted, before said digital signature can be read

Per claim 23 (dependent on claim 21):
Eker '544 in view of Wentz '569 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference
Eker '544 discloses the PUF comprises an unclonable physical pattern or a structure configured to generate a virtual pattern in response to the challenge (generate virtual pattern [Eker '544 col. 25 l. 5 – col. 26 l. 39; fig. 6-7])
Per claim 26 (dependent on claim 23):
Eker '544 in view of Wentz '569 discloses the elements detailed in the rejection of claim 23 above, incorporated herein by reference
Eker '544 discloses said data representing a response generated by the PUF in reaction to a challenge of a predetermined challenge-response authentication scheme for said unclonable physical pattern or structure configured to generate a virtual pattern represents at least one recognized aspect or portion of said physical pattern or said virtual pattern, respectively (generate virtual pattern [Eker '544 col. 25 l. 5 – col. 26 l. 39; fig. 6-7]; hashes PUF response and signs [Eker '544 col 19 lines 25-34; figure 4; col 20 lines 46-61; figure 5])
Per claim 27 (dependent on claim 21):
Eker '544 in view of Wentz '569 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference
Eker '544 discloses a physical object, in particular a product comprising a composite security marking according to claim 21 (generates an object having such a marking [Eker '544 columns 19 to 21, figures 4-6])
Per claim 28 (independent):
Eker '544 discloses a method of providing a physical object, in particular a product, with a composite security marking (marks with the PUF 106 and digital certificate 108 [Eker '544 figure 6 or figure 5 item 106]; generates an object having such a marking [Eker '544 columns 19 to 21, figures 4-6])
Eker '544 discloses adding a physical unclonable function, PUF, to an object to be marked (generates PUF [Eker '544 column 21 lines 5-20, column 21 lines 59 - column 22 lines 12; figure 5 item 106])
Eker '544 discloses applying a challenge of a predetermined challenge-response authentication scheme to said PUF to trigger a response according to said authentication scheme in reaction to said challenge (generates PUF [Eker '544 column 21 lines 5-20, column 21 lines 59 - column 22 lines 12; figure 5 item 106])
Eker '544 discloses detecting said response (hashes PUF response and signs [Eker '544 col 19 lines 25-34; figure 4; col 20 lines 46-61; figure 5])
Eker '544 discloses applying a predetermined cryptographic hash function to data representing said response to obtain a hash value (hashes PUF response and signs [Eker '544 col 19 lines 25-34; figure 4; col 20 lines 46-61; figure 5])
Eker '544 discloses signing said hash value with a digital signature (hashes PUF response and signs [Eker '544 col 19 lines 25-34; figure 4; col 20 lines 46-61; figure 5])
Eker '544 does not disclose adding at least one of: an encrypted representation of the digital signature or a representation of a pointer indicating where the digital signature can be accessed, wherein at least one of said representation of the pointer and said digital signature being accessible at the location is encrypted, such that in order to read the digital signature, the respective representation first needs to be decrypted, before the digital signature can be read, to the object to be marked
However, Eker '544 discloses adding at least one of: an encrypted representation of the digital signature or a representation of a pointer indicating where the digital signature can be accessed, wherein at least one of said representation of the pointer and said digital signature being accessible at the location is encrypted, to the object to be marked (generates digital certificate comprising the PUF and its hashed and signed representation [Eker '544 column 20 line 46 to column 21 line 4; figure 3 item 316; figure 5 arrow 538])
Further:
Wentz '569 discloses at least one of said representation of the pointer and said digital signature being accessible at the location is encrypted, such that in order to read the digital signature, the respective representation first needs to be decrypted, before the digital signature can be read (verifies digital signature match by decrypting encrypted signature [Wentz '569 col. 3 l. 51 – col. 4 l. 5])
For the reasons detailed above with respect to claim 21, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Eker '544 with the encrypted signature of Wentz '569 to arrive at an apparatus, method, and product including:
adding at least one of: an encrypted representation of the digital signature or a representation of a pointer indicating where the digital signature can be accessed, wherein at least one of said representation of the pointer and said digital signature being accessible at the location is encrypted, such that in order to read the digital signature, the respective representation first needs to be decrypted, before the digital signature can be read, to the object to be marked
Per claim 29 (dependent on claim 28):
Eker '544 in view of Wentz '569 discloses the elements detailed in the rejection of claim 28 above, incorporated herein by reference
Eker '544 discloses the step of adding the PUF to an object to be marked comprises one or more of the following: adding the PUF to a coating material to obtain a PUF-enhanced coating material and applying the PUF-enhanced coating material to a physical object to be marked; adding a PUF to a raw material or an intermediate material before or while producing thereof a physical object to be marked; adding a PUF to a raw material or fusion agent of an additive manufacturing process, for producing a 
Per claim 30 (dependent on claim 28):
Eker '544 in view of Wentz '569 discloses the elements detailed in the rejection of claim 28 above, incorporated herein by reference
Eker '544 discloses a apparatus for providing a physical object, in particular a product, with a composite security marking, wherein the apparatus is adapted to perform the method of claim 28 (marks with the PUF 106 and digital certificate 108 [Eker '544 figure 6 or figure 5 item 106]; generates an object having such a marking [Eker '544 columns 19 to 21, figures 4-6])
Per claim 31 (dependent on claim 21):
Eker '544 in view of Wentz '569 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference
Eker '544 discloses a method of reading with a reader device a marking, particularly a composite security marking according to claim 21 comprising at least one of: a physical unclonable function, PUF, and a representation of a first digital signature or a representation of a first digital signature and/or a representation of a pointer indicating a location where said first digital signature can be accessed (reads signature and hash from object [Eker '544 col. 17 l. 3 – col. 18 l. 12; figure 6 or figure 5 item 106; columns 19 to 21, figures 4-6]; hashes PUF response and signs [Eker '544 col 19 lines 25-34; figure 4; col 20 lines 46-61; figure 5])
Eker '544 discloses a stimulation step, wherein a physical challenge according to a predetermined challenge-response authentication scheme corresponding to the PUF is created and applied to a PUF (generates PUF [Eker '544 column 21 lines 5-20, column 21 lines 59 - column 22 lines 12; figure 5 item 106])
Eker '544 discloses a detection step, wherein a response generated by the PUF in accordance with the challenge-response authentication scheme in reaction to the challenge is detected and a digital signal representing the response is generated (generates PUF [Eker '544 column 21 lines 5-20, column 21 lines 59 - column 22 lines 12; figure 5 item 106])
Eker '544 discloses a processing step, wherein the digital signal is processed in order to generate a first hash value of the response by application of a predetermined cryptographic hash function to the digital signal (hashes PUF response and signs [Eker '544 col 19 lines 25-34; figure 4; col 20 lines 46-61; figure 5])
Eker '544 discloses an acquisition step comprising accessing said first digital signature to recover from it a second hash value signed therewith (reads signature and hash from object [Eker '544 col. 17 l. 3 – col. 18 l. 12; figure 6 or figure 5 item 106; columns 19 to 21, figures 4-6])
Eker '544 discloses reading and decrypting the representation of the first digital signature in the marking based on a predetermined decryption scheme, or reading the 
Eker '544 discloses an output step comprising outputting a first reading result comprising one or more of the following (reads signature and hash from object [Eker '544 col. 17 l. 3 – col. 18 l. 12; figure 6 or figure 5 item 106; columns 19 to 21, figures 4-6])
Eker '544 discloses at least one of: a representation of the first hash value and a representation of the second hash value, or a matching output indicating whether, according to at least one predetermined matching criterion, the first hash value matches said second hash value, or an output indicating a reading failure (matches signatures and hashes [Eker '544 col. 19 l. 6 – col. 20 l. 16])
Per claim 32 (dependent on claim 31):
Eker '544 in view of Wentz '569 discloses the elements detailed in the rejection of claim 31 above, incorporated herein by reference
Eker '544 discloses in the processing step the digital signal is generated in such a way that it represents at least one PUF-specific distinctive property of the response that is, at least substantially, invariant under variations of the environmental conditions at which the response is detected (error correction of PUF reading [Eker '544 col. 19 l. 6 – col. 20 l. 16; Fig. 3])
Per claim 33 (dependent on claim 31):
Eker '544 in view of Wentz '569 discloses the elements detailed in the rejection of claim 31 above, incorporated herein by reference
Eker '544 discloses the output step comprises digitally signing data containing the generated first hash value and outputting the resulting digital signature as part of the reading result (generates digital certificate comprising the PUF and its hashed and signed representation [Eker '544 column 20 line 46 to column 21 line 4; figure 3 item 316; figure 5 arrow 538])
Per claim 39 (dependent on claim 21):
Eker '544 in view of Wentz '569 discloses the elements detailed in the rejection of claim 31 above, incorporated herein by reference
Eker '544 discloses a reader device for reading a marking, wherein the reader device is adapted to perform the method of claim 31 (reads signature and hash from object [Eker '544 col. 17 l. 3 – col. 18 l. 12; figure 6 or figure 5 item 106; columns 19 to 21, figures 4-6])
Per claim 40 (dependent on claim 31):
Eker '544 in view of Wentz '569 discloses the elements detailed in the rejection of claim 31 above, incorporated herein by reference
Eker '544 discloses a computer program comprising instructions, which when executed on one or more processors of a reader device causes the reader device to perform method of claim 31 (processor(s), memory, computer readable media, storage, executable instructions [Eker '544 col. 8 l. 4-16])

Claim(s) 22 is/are rejected under 35 U.S.C. § 103   as being unpatentable over Eker '544 in view of Wentz '569 in view of JEEVAN M MERUGA ET AL, "Paper; Security printing of covert quick response codes using upconverting nanoparticle inks", NANOTECHNOLOGY, IOP, BRISTOL, GB, vol. 23, no. 39, 11 September 2012 (2012-09-11) (hereinafter "Meruga 2012").  Meruga 2012 is prior art to the claims under 35 U.S.C. § 102(a)(1).
Per claim 22 (dependent on claim 21):
Eker '544 in view of Wentz '569 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference
Eker '544 does not disclose the PUF comprises an up-converting dye, UCD
Further:
Meruga 2012 discloses the PUF comprises an up-converting dye, UCD (UCD [Meruga 2012 p. 2-3])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Eker '544 with the UCD of Meruga 2012 to arrive at an apparatus, method, and product including:
the PUF comprises an up-converting dye, UCD
A person having ordinary skill in the art would have been motivated to combine them at least because the UCD of Meruga 2012 would provide a convenient mechanism for forming the PUF of Eker '544 on the object.  A person having ordinary skill in the art would have been .
Claim(s) 24 is/are rejected under 35 U.S.C. § 103   as being unpatentable over Eker '544 in view of Wentz '569 in view of MIGUEL R. CARRO-TEMBOURY ET AL, "An optical authentication system based on imaging of excitation-selected lanthanide luminescence", SCIENCE ADVANCES, vol. 4, no. 1, 26 January 2018 (2018-01-26) (hereinafter "Carro-Temboury 2018-01").  Carro-Temboury 2018-01 is prior art to the claims under 35 U.S.C. § 102(a)(1).
Per claim 24 (dependent on claim 21):
Eker '544 in view of Wentz '569 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference
Eker '544 does not disclose the composite security marking comprises said pointer and said pointer indicates a routing to a data source that is accessible through a communication link and from which the digital signature is retrievable
However, Eker '544 discloses the composite security marking and a data source that is accessible through a communication link and from which the digital signature is retrievable (signature stored at remote location [Eker '544 col. 24 l. 38-60])
Further:
Carro-Temboury 2018-01 discloses the composite security marking comprises said pointer and said pointer indicates a routing to a data source that is accessible through a communication link and from which the digital signature is retrievable (embeds URL in barcode [Carro-Temboury 2018-01 p. 5, Fig. 6])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Eker '544 with the URL in a bar code of Carro-Temboury 2018-01 to arrive at an apparatus, method, and product including:
the composite security marking comprises said pointer and said pointer indicates a routing to a data source that is accessible through a communication link and from which the digital signature is retrievable
A person having ordinary skill in the art would have been motivated to combine them at least because the URL in a bar code of Carro-Temboury 2018-01 would provide a convenient mechanism for directing the system of Eker '544 to the proper network location to retrieve the digital signature.  A person having ordinary skill in the art would have been further motivated to combine them at least because Carro-Temboury 2018-01 teaches [Carro-Temboury 2018-01 p. 5, Fig. 6] modifying a PUF marking such as that of Eker '544 to arrive at the claimed invention; because doing so constitutes use of a known technique (URL in a bar code [Carro-Temboury 2018-01 p. 5, Fig. 6]) to improve similar devices and/or methods (PUF marking [Eker '544 figure 6 or figure 5 item 106]) in the same way; because doing so constitutes applying a known .
Claim(s) 25 is/are rejected under 35 U.S.C. § 103   as being unpatentable over Eker '544 in view of Wentz '569 in view of Meruga 2012 in view of Carro-Temboury 2018-01.
Per claim 25 (dependent on claim 22):
Eker '544 in view of Wentz '569 in view of Meruga 2012 discloses the elements detailed in the rejection of claim 22 above, incorporated herein by reference
Eker '544 does not disclose said data representing a response generated by the PUF in reaction to a challenge of a predetermined challenge-response authentication scheme for said UCD represents at least one of: a spectral barcode having a continuous or a quantized range of allowed spectral values for a selected discrete subset of wavelengths and/or a characteristic lifetime of a luminescence effect occurring in the response
Further:
Carro-Temboury 2018-01 discloses said data representing a response generated by the PUF in reaction to a challenge of a predetermined challenge-response authentication scheme for said UCD represents at least one of: a spectral barcode having a continuous or a quantized range of allowed spectral values for a selected discrete subset of wavelengths and/or a characteristic lifetime of a luminescence effect occurring in the response (embeds URL in barcode [Carro-Temboury 2018-01 p. 3, Fig. 3])

said data representing a response generated by the PUF in reaction to a challenge of a predetermined challenge-response authentication scheme for said UCD represents at least one of: a spectral barcode having a continuous or a quantized range of allowed spectral values for a selected discrete subset of wavelengths and/or a characteristic lifetime of a luminescence effect occurring in the response

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication 20180076957 to Watanabe et al. (hereinafter "Watanabe'957") teaches decrypting an encrypted signature to read/verify it [Watanabe'957 0031, 0466, 0485].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        

a


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 References to Applicant's Specification herein use the paragraph numbering of U.S. Published Application 20190334730.